RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit Rule 206
                                      File Name: 09a0173p.06

                 UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


                                                  X
                            Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                   -
                                                   -
                                                   -
                                                       No. 08-1048
          v.
                                                   ,
                                                    >
                                                   -
                         Defendant-Appellant. -
 LEE HENRY BERRY,
                                                   -
                                                  N
                    Appeal from the United States District Court
                  for the Eastern District of Michigan at Bay City.
             No. 05-20048-001—Thomas L. Ludington, District Judge.
                                    Argued: March 12, 2009
                              Decided and Filed: May 14, 2009
                                                                                               *
      Before: MARTIN and GILMAN, Circuit Judges; ZOUHARY, District Judge.

                                      _________________

                                           COUNSEL
ARGUED: Robert J. Dunn, LAW OFFICE, Bay City, Michigan, for Appellant. Daniel
R. Hurley, ASSISTANT UNITED STATES ATTORNEY, Detroit, Michigan, for
Appellee. ON BRIEF: Shawn M. Sutton, LAW OFFICE, Bay City, Michigan, for
Appellant. Daniel R. Hurley, ASSISTANT UNITED STATES ATTORNEY, Detroit,
Michigan, for Appellee.
                                      _________________

                                            OPINION
                                      _________________

        JACK ZOUHARY, District Judge. Defendant Lee Henry Berry appeals his
convictions and sentencing in the district court. A jury convicted Berry on three counts
of possession with intent to distribute controlled substances and on one count of being


        *
           The Honorable Jack Zouhary, United States District Judge for the Northern District of Ohio,
sitting by designation.


                                                  1
No. 08-1048         United States v. Berry                                       Page 2


a felon in possession of a firearm. Prior to trial, Berry moved to suppress some of the
evidence against him, arguing the evidence was seized pursuant to an invalid search
warrant. The district court denied the motion. A jury convicted Berry, and the district
court sentenced him to 360 months of imprisonment, to run consecutive to his term of
imprisonment for violating the terms of his probation related to a state offense. Berry
argues on appeal that the district court committed reversible errors when it denied his
motion to suppress and when it sentenced him. For the reasons set forth below, we
AFFIRM.

                                     BACKGROUND

       In 2005, the Bay Area Narcotics Enforcement Team (BAYANET), a narcotics
task force in the Saginaw and Bay City, Michigan area, was investigating an alleged
drug operation involving Melvin Hoskins. Hoskins lived at 1226 Asbury Court,
Saginaw Township, Michigan. Sergeant Greg Potts received a tip from a confidential
informant that one Lee Henry Berry was living at 1228 Asbury Court, the same duplex
as Hoskins. Sergeant Potts and other officers were familiar with Berry because of his
prior criminal history, including a 2000 drug trafficking conviction for which he was
serving lifetime probation. The tip that Berry was living at the Saginaw Township
address was significant because Berry’s lifetime probation required him to immediately
notify his probation officer of any change of address, yet Berry last told his probation
officer he lived in Bay City.

       After Berry was observed at 1228 Asbury Court, Sergeant Potts reviewed records
of the Michigan Secretary of State and discovered Berry had listed the Asbury Court
address as his residence on his driver’s license, as well as on several vehicle titles.
Another task force officer, Wayne Stockmeyer, interviewed the woman who owned the
Asbury Court property, Sugi Ponnampalam. Ponnampalam said a man named “Alvin
King” rented the property, but identified Berry from a photo as the man who rented and
lived at 1228 Asbury Court. She said Berry paid monthly rent of $675 in cash and had
lived there for three years.
No. 08-1048         United States v. Berry                                            Page 3


        Law enforcement determined it would attempt to arrest Berry at Asbury Court
for violating the terms of his probation by failing to register the residence with his
probation officer. At approximately 10:00 p.m. on April 29, 2005, task force officers
saw Berry alone, driving a Cadillac into the driveway at 1228 Asbury Court. The
officers arrested him as he exited the car and then searched the car incident to the arrest.
On the floor of the car, immediately in front of the driver’s seat, they found a number of
rocks of suspected crack cocaine in plastic sandwich bags. Officers field-tested the
drugs and confirmed the presence of cocaine.

        The officers then decided to obtain a search warrant for 1228 Asbury Court.
Sergeant Potts swore out the warrant affidavit. In the affidavit, Potts sought permission
to search the Asbury Court residence for evidence of two crimes: (1) evidence of drugs;
and (2) evidence establishing that Berry lived at 1228 Asbury Court in violation of the
terms of his probation. In support of the requested search, Paragraph 4 of the affidavit
contained the following information:

                It has been my personal experience and I have been so informed
        by many other Police Officers whom I know to be truthful . . . that
        persons present in the residence or on the property (or entering or leaving
        the residence or property) where a search warrant for controlled
        substances is being executed oftentimes conceal controlled substances on
        their persons (this can be because they are selling or buying the
        substances or in an attempt to conceal the substances from the Police
        search); that vehicle’s [sic] parked on the premise of places where
        controlled substances are found or sold oftentimes contain controlled
        substances . . . . It has further been my experience that people dealing
        and using controlled substances will oftentimes use the motor vehicles
        to store and transport controlled substances . . . . Furthermore, I know
        from my training and experience that people who sell drugs often possess
        firearms for the purpose of protecting themselves and the drugs from
        thefts or searches.
               I have previously been told by a confidential informant (CI) that
        Lee Henry Berry was living at the residence described in paragraph 3
        above. Additionally, the CI pointed the residence out to me. I have also
        checked the Secretary of State computer via the LEIN system and found
        that Lee Henry Berry’s operator’s license address is listed as 1228
        Asbury Ct, Saginaw, Michigan, which is also the address listed for
        various vehicle [sic] which he is listed as owning. Furthermore, Officer
No. 08-1048        United States v. Berry                                           Page 4


       Wayne Stockmeyer of the Bay City Police department contacted Sugi
       Ponnampalam, the owner of the premises described in paragraph 3
       above. She stated that she is the owner of 1228 Asbury Ct, and that she
       is currently renting the residence to an individual she knows as Alvin
       King, an older black male, and he pays $675 per month cash for renting
       the unit. Officer Stockmeyer showed Sugi Ponnampalam a photograph
       of Lee Henry Berry, and she identified the photograph as being the
       person she knows as Alvin King, the renter of the duplex. She said that
       she has owned the dwelling for about 3 years and that the person she
       knows as Alvin King has lived there the entire time.
               I know that Lee Henry Berry was convicted of delivery or
       attempted possession with intent to deliver less than 50 grams of a
       mixture containing cocaine approximately 2/23/2000, before Honorable
       William J. Caprathe, Bay County Circuit Judge, and that he was
       sentence[d] to lifetime probation. I have talked with his probation
       office[r], Steve Marshall, who informed me that according to the
       Probation Department’s records, Lee Henry Berry lists his residence as
       being in the City of Bay City. I also know by having seen a listing of the
       “special conditions” of Lee Berry’s probation that he is required to
       “Notify the probation officer immediately of any change of address or
       employment status.” Steve Marshall told me that Lee Berry has never
       reported that he lives in Saginaw Township.
               During the evening hours of April 29, 2005, Lee Henry Berry was
       arrested by Officer Stockmeyer and officers from the Bay Area Narcotics
       Enforcement Team (BAYANET) for violating probation. The arrest took
       place outside of the residence described in paragraph 3 above after he
       was seen arriving in a car. Officer Stockmeyer told me that Lee Berry
       was the driver and only occupant of the car. Officer Stockmeyer also
       told me that as part of the search incident to arrest he found a number of
       rocks of what appeared to be crack cocaine on the floor of the car under
       where Lee Berry was sitting. Stockmeyer told me that he field tested the
       crack cocaine and it tested positive for the presence of cocaine.
       The state judge signed the warrant at 12:10 a.m. on April 30, 2005, authorizing
the officers to search for the following evidence at 1228 Asbury Court: (1) cocaine and
other controlled substances; (2) residency documents and similar items showing the
identity of the persons residing there; and (3) a long list of standard drug-search items,
including scales, packaging materials, sales ledgers, currency, and firearms.

       Officers conducted the search during the early morning hours of April 30. In the
house, officers found significant evidence of drug trafficking, including four digital
No. 08-1048        United States v. Berry                                           Page 5


scales, known cutting agents, packaging materials, several firearms, ammunition, and
quantities of drugs. In a safe in the bedroom, they found a single rock of crack cocaine
weighing approximately 17 grams and a zip-loc bag containing 12 grams of powder
cocaine. Pills were also found in the house, including 110 tablets of diazepam. Two
handguns were in the safe with the drugs, and another handgun was in the bedroom,
under a mattress. Two of the firearms had been reported stolen several years earlier.

       The case was eventually referred to federal authorities. In November 2005,
Berry was indicted on six counts -- four drug charges and two firearm charges:

       •       Count One charged Berry with possession with intent to
               distribute the cocaine base found in the vehicle.
       •       Count Two charged Berry with possession with intent to
               distribute more than five grams of cocaine base found in the safe.
       •       Count Three charged Berry with possession with intent to
               distribute more than five grams of powder cocaine found in the
               safe.
       •       Count Four charged Berry with possession with intent to
               distribute diazepam.
       •       Count Five charged Berry with being a felon in possession of a
               firearm.
       •       Count Six charged Berry with knowingly possessing stolen
               firearms.
       Prior to trial, Berry moved for suppression of the evidence found during the
search of his residence on the grounds that the warrant was invalid on its face. Berry
argued the underlying affidavit failed to establish the requisite nexus between 1228
Asbury Court and drug activity. The district court denied the motion, finding probable
cause to search the house based on both the probation violation and the drugs found in
Berry’s car. The district court also held that even if the warrant lacked probable cause,
the good-faith exception applied to prevent exclusion of the evidence.

       In September 2007, a jury convicted Berry on Counts One, Two, Three, and Five,
but acquitted him of the diazepam and stolen firearms charges.
No. 08-1048         United States v. Berry                                            Page 6


                                  MOTION TO SUPPRESS

        Berry argues the search warrant for 1228 Asbury Court lacked probable cause.
Specifically, Berry argues “[t]here was absolutely no evidence available to the police at
the time they obtained the Affidavit that there were any drugs in the house and [Berry]
did not have access to the house at any time after being arrested at 1228 Asbury Court”
(Appellant Br., p. 11). Considering this same argument on the motion to suppress, the
district court found that the “affidavit contained sufficient information for a reviewing
magistrate to reasonably conclude that defendant Berry was residing at the Saginaw
residence thus establishing a probation violation or that contraband likely would be
found at the residence” (JA 36). The district court further noted that even if the
underlying affidavit lacked probable cause, the good-faith exception applied (JA 37).

        When reviewing a district court’s decision on a motion to suppress, the Court
uses a mixed standard of review: findings of fact are reviewed for clear error and
conclusions of law are reviewed de novo. United States v. Davis, 514 F.3d 596, 607 (6th
Cir. 2008). The review of the sufficiency of the evidence supporting probable cause is
limited to the information presented in the four corners of the affidavit. United States v.
Frazier, 423 F.3d 526, 531 (6th Cir. 2005).

        Under the Fourth Amendment, “no Warrants shall issue, but upon probable
cause, supported by Oath or affirmation, and particularly describing the place to be
searched, and the persons or things to be seized.” “[S]o long as the magistrate had a
‘substantial basis for . . . conclud[ing]’ that a search would uncover evidence of
wrongdoing, the Fourth Amendment requires no more.” Illinois v. Gates, 462 U.S. 213,
236 (1983) (quoting Jones v. United States, 362 U.S. 257, 271 (1960)). In order to
conclude that an affidavit establishes probable cause, the issuing judge must find that
“given all the circumstances set forth in the affidavit . . . there is a fair probability that
contraband or evidence of a crime will be found in a particular place.” Id. at 238.

        To meet the nexus requirement of probable cause, “the circumstances must
indicate why evidence of illegal activity will be found in a particular place.” United
States v. Carpenter, 360 F.3d 591, 594 (6th Cir. 2004) (en banc). In other words, “the
No. 08-1048        United States v. Berry                                          Page 7


affidavit must suggest ‘that there is reasonable cause to believe that the specific things
to be searched for and seized are located on the property to which entry is sought’ and
not merely ‘that the owner of the property is suspected of a crime.’” United States v.
McPhearson, 469 F.3d 518, 524 (6th Cir. 2006) (quoting Zurcher v. Stanford Daily, 436
U.S. 547, 556 (1978)).

       Berry cites the court’s decision in McPhearson in support of his argument that
the affidavit here lacked probable cause. In McPhearson, a 2-1 majority upheld the
district court’s grant of defendant’s motion to suppress. In that case, police officers
arrested defendant at his home on an outstanding warrant for simple assault. Id. at 520.
During the pat-down incident to arrest, the officers located crack cocaine in defendant’s
front pocket. The officers then obtained a search warrant to search for drug activity in
defendant’s home. The underlying affidavit stated that defendant was wanted for simple
assault, that the officers executed the arrest warrant at defendant’s home, and that a
search incident to the arrest turned up crack cocaine on defendant’s person. Id. at 521.

       The McPhearson court held the affidavit lacked probable cause because it failed
to establish the requisite nexus between defendant’s home and drugs. The affidavit did
nothing more than state where defendant resided and that defendant was arrested for a
non-drug offense with a quantity of crack cocaine on his person. Id. at 524.

       The court rejected the government’s argument that defendant’s arrest outside his
home with drugs on his person was sufficient to establish a fair probability that his
residence would contain evidence of other drug-related crimes. However, the court
further noted that had the affidavit contained additional facts, such as defendant was a
known drug dealer, probable cause may have been present. Id. at 525 (“In the absence
of any facts connecting [defendant] to drug trafficking, the affidavit in this case cannot
support the inference that evidence of wrongdoing would be found in [defendant’s] home
because drugs were found on his person.”).

       Although a defendant’s status as a drug dealer, standing alone, does not give rise
to a fair probability that drugs will be found in defendant’s home, Frazier, 423 F.3d at
533, there is support for the proposition that status as a drug dealer plus observation of
No. 08-1048         United States v. Berry                                            Page 8


drug activity near defendant’s home is sufficient to establish probable cause to search
the home. Id. at 532-33 (citing United States v. Miggins, 302 F.3d 384, 393-94 (6th Cir.
2002); United States v. Blair, 214 F.3d 690, 696 (6th Cir. 2000); United States v. Jones,
159 F.3d 969, 974 (6th Cir. 1998); United States v. Caicedo, 85 F.3d 1184, 1193 (6th
Cir. 1996)).

        The government here relies heavily on United States v. Miggins, 302 F.3d 384
(6th Cir. 2002). In Miggins, the court held the search warrant contained probable cause
to search defendant’s apartment, even though no drug activity was observed occurring
there. The court found probable cause in the fact that defendant was a known drug
dealer and that defendant had recently signed for drugs delivered via FedEx to a different
home. Id. at 393-94.

        Here, we find the warrant established probable cause. The underlying affidavit
specified that Berry was known to be involved in drug trafficking based on a prior
conviction. Further, the warrant indicated that Berry was arrested for violating his
probation for that drug conviction and that officers discovered crack cocaine in Berry’s
car during a search conducted incident to Berry’s arrest in the driveway of 1228 Asbury
Court. In addition, the warrant specified that Berry was renting the residence under an
alias and that he paid his rent in cash. Finally, in the underlying affidavit, Sergeant Potts
stated that, based on his experience, vehicles “parked on the premise of the places where
controlled substances are found or sold oftentimes contain controlled substances.”
Simply put, the affidavit contained information establishing a nexus that the
McPhearson affidavit failed to do. Certainly the affidavit established “a fair probability
that contraband or evidence of a [drug] crime” would be found at 1228 Asbury Court.
Gates, 462 U.S. at 238.

                            REASONABLENESS OF SENTENCE

        At the December 2007 sentencing hearing, defense counsel concurred with the
Presentence Report (PSR) that Berry’s Guidelines range was 360 months to life
imprisonment. Defense counsel also acknowledged that the district court was statutorily
required to impose a term of at least 180 months for Berry’s firearm conviction pursuant
No. 08-1048         United States v. Berry                                           Page 9


to the enhancement in 18 U.S.C. § 924(e), and that the Sentencing Commission had
issued a policy statement under Guideline § 5G1.3 recommending Berry’s federal
sentence be imposed consecutive to any state court sentence imposed for the probation
violation.

        Berry’s mitigation arguments in support of a downward variance, under 18
U.S.C. § 3553(a), centered on the fact that he was 61 years old and would be much older
upon release from prison, especially if the sentence ran consecutive to his state sentence,
and also that his prior convictions were insignificant. Berry further argued that others
occupied the home where the drugs were found and there was no evidence anyone
actually sold drugs, a statement ostensibly about Berry’s culpability rather than a
legitimate argument supporting a lower sentence. The government did not oppose
Berry’s request for a downward variance, but noted the district court was statutorily
required to impose a minimum sentence of 180 months for conviction as a felon in
possession of a firearm.

        The district court acknowledged counsel’s argument about Berry’s age, but
indicated his age cut both ways because Berry was now a mature man who continued to
commit crimes, not an immature young man who could be expected to grow up. The
district court noted that Berry’s conduct for this conviction fit into a lifetime pattern of
criminal conduct, spanning at least sixteen convictions, including three firearms
convictions and several drug trafficking convictions.

        The district court concluded that the Guidelines prescribed the appropriate
sentence range and that there was no basis for a departure or variance. The district court
sentenced Berry to 360 months of imprisonment, to be served consecutive to his state
sentence.

                        Procedural Reasonableness of Sentence

        Berry claims the district court’s explanation was insufficient, and as a result, his
sentence must be vacated. In response to Berry’s arguments about age, the court noted
that although the Guidelines direct sentencing courts not to consider an offender’s age,
No. 08-1048         United States v. Berry                                           Page 10


the court found it to be a relevant factor that cut both ways. In response to the argument
that prior convictions were insignificant, the court noted that Berry had sixteen prior
convictions, seven of them felonies, and three of these felonies involved possession of
firearms.

        Finally, the district court stated that it had “separately considered the factors that
we are directed to statutorily by Title 18 United States Code 3553(a),” and found no
rationale for departing from the Guidelines (JA 308). The court then sentenced Berry
to 360 months of imprisonment, to be served consecutive to any state sentence. After
announcing the sentence, the court asked if defense counsel had “any questions or
objections to the sentence being imposed,” to which defense counsel answered “no.”

        Berry’s claim is reviewed for plain error because after the district court
pronounced the sentence and asked if Berry had any objections, defense counsel
answered in the negative. See United States v. Bostic, 371 F.3d 865, 872-73 (6th Cir.
2004). The proper standard under these circumstances requires Berry to show: “(1)
error; (2) that was obvious or clear; (3) that affected defendant’s substantial rights; and
(4) that affected the fairness, integrity, or public reputation of the judicial proceedings.”
United States v. Vonner, 516 F.3d 382, 386 (6th Cir. 2008) (en banc) (internal citations
omitted).

        Despite the district court’s brief explanation, it was reasonable and, in any event,
any potential error was not “plain.” “Although Congress requires a court to give ‘the
reasons’ for its sentence, 18 U.S.C. § 3553(c), it does not say that courts must give the
reasons for rejecting any and all arguments by the parties for alternative sentences.”
Vonner, 516 F.3d at 387. The sentencing judge must consider the list of sentencing
factors articulated in 18 U.S.C. § 3553(a); “such consideration, however, need not be
evidenced explicitly.” United States v. Williams, 436 F.3d 706, 708 (6th Cir. 2006).
Furthermore, when a sentence is imposed within the applicable Guidelines range, as
here, the district court need not explicitly state that it has considered and rejected each
of defendant’s arguments. Rita v. United States, 551 U.S. 338, 357, 127 S. Ct. 2456,
2468-69 (2007).
No. 08-1048        United States v. Berry                                         Page 11


       The district court explicitly addressed Berry’s key argument concerning age and
noted his extensive and violent criminal history. Further, the court sentenced Berry
within the Guidelines, and at the low end at that, reducing the need for extensive
explanation. Finally, a district court is not required to engage in a more thorough or
detailed explanation for refusing a downward variance just because the government
elects not to oppose such a request.

                      Substantive Reasonableness of Sentence

       Berry faced a mandatory minimum sentence of 180 months and a Guidelines
range of 360 months to life imprisonment. The district court sentenced him to 360
months.

       “Assuming that the district court’s sentencing decision is procedurally sound,
[the court] should then consider the substantive reasonableness of the sentence imposed
under an abuse-of-discretion standard.” Gall v. United States, ____U.S.____, 128 S. Ct.
586, 597 (2007). This Court must affirm a sentence so long as it is “reasonable.”
Williams, 436 F.3d at 707. A sentence within the properly calculated Guidelines range
is afforded “a rebuttable presumption of reasonableness.” Id. at 708. “[T]he presumption
of reasonableness merely ‘reflects the fact that, by the time an appeals court is
considering a within-Guidelines sentence on review, both the sentencing judge and the
Sentencing Commission will have reached the same conclusion as to the proper sentence
in the particular case.’” United States v. Wilms, 495 F.3d 277, 281 (6th Cir. 2007)
(quoting Rita, 551 U.S. at 347, 127 S. Ct. at 2463).

       Berry’s argument focuses on his age, noting that he will be in his nineties upon
release. Guideline § 5H1.1 is a policy statement that recommends a sentencing judge
not consider age when determining whether a departure is warranted. However, this
Court has recognized that a downward variance can be appropriate when a defendant is
particularly old. See, e.g., United States v. Davis, 537 F.3d 611, 615 (6th Cir. 2008). It
is clear the district court considered Berry’s age, but noted it “cut both ways,” finding
Berry’s age simply evidenced a life of continuing crime and inability to rehabilitate. See
No. 08-1048        United States v. Berry                                        Page 12


United States v. Williams, 287 F. App’x 476, 478 (6th Cir. 2008) (noting defendant’s
criminal activity escalated as he aged). In sum, the district court could have (and did)
consider Berry’s age, and did not abuse its discretion in imposing the sentence.

                           Consecutive Nature of Sentence

       At the time of his arrest, Berry was on lifetime probation for a prior drug crime.
At his sentencing hearing, Berry requested that the district court impose the federal
sentence concurrent to his state sentence, noting his age, the small quantities of cocaine
involved in his prior convictions, and the indeterminate date of his parole from state
prison. The court ordered that he serve his 360-month federal sentence consecutive to
his undischarged state sentence.

       When a defendant is serving an undischarged prior sentence, the district court
may impose a consecutive or concurrent sentence. 18 U.S.C. § 3584. The court must
consider the factors listed in 18 U.S.C. § 3553(a) in making this determination. See 18
U.S.C. § 3584(b). Furthermore, the court should also consider the relevant Guidelines
recommendations and policy statements. 18 U.S.C. § 3553(a)(4). Application Note
3(A) to Guidelines § 5G1.3(c) provides guidance, noting that a sentencing court should
consider:

       (i)     the factors set forth in 18 U.S.C. § 3584 (referencing 18 U.S.C.
               § 3553(a));
       (ii)    the type (e.g., determinate, indeterminate/parolable) and length
       of the prior undischarged sentence;
       (iii) the time served on the undischarged sentence and the time likely
       to be served before release;
       (iv)    the fact that the prior undischarged sentence may have been
       imposed in state court rather than federal court, or at a different time
       before the same or different federal court; and
       (v)     any other circumstance relevant to the determination of an
       appropriate sentence for the instant offense.

Further, Application Note 3(C) provides that when a defendant is on federal or on state
parole or supervised release at the time of the instant offense, “the Commission
No. 08-1048         United States v. Berry                                         Page 13


recommends that the sentence for the instant offense be imposed consecutively to the
sentence imposed for the revocation.”

        A challenge to a court’s decision to impose a consecutive or a concurrent
sentence is not easily classified as “substantive” or “procedural.” This is so because an
evaluation of the substantive reasonableness of a decision to impose a consecutive
sentence depends heavily upon an evaluation of the procedural reasonableness. See
United States v. Johnson, 553 F.3d 990, 997-98 (6th Cir. 2009) (noting that to determine
whether a district court abused its discretion in imposing a consecutive sentence under
§ 5G1.3, the court will look to “the record on appeal [for evidence] that the district court
turned its attention to § 5G1.3(c) and the relevant commentary in its determination”).

        The district court’s decision whether to impose a concurrent or consecutive
sentence pursuant to § 5G1.3 is reviewed for abuse of discretion. United States v.
Watford, 468 F.3d 891, 916 (6th Cir. 2006). A court does not abuse its discretion when
it “makes generally clear the rationale under which it has imposed the consecutive
sentence and seeks to ensure an appropriate incremental penalty for the instant offense.”
United States v. Owens, 159 F.3d 221, 230 (6th Cir. 1998). Although a district court
retains discretion in imposing a consecutive or concurrent sentence, such discretion is
not “unfettered” and “‘the record on appeal should show that the district court turned its
attention to § 5G1.3(c) and the relevant commentary in its determination of whether to
impose a concurrent or consecutive sentence.’” Johnson, 553 F.3d at 997-98 (quoting
United States v. Covert, 117 F.3d 940, 945 (6th Cir. 1997)).

        At Berry’s sentencing hearing, while asking for objections to the PSR and before
imposing the sentence, the court noted, “there is a guideline recommendation that the
sentences be imposed concurrently, but consecutive to the state sentence that the
gentleman is currently serving,” and Berry’s counsel agreed that this was a correct
articulation of the Guidelines.

        The district court then recognized the Section 3553(a) factors and discussed
Berry’s age, the pattern of crime over his lifetime, his prior convictions, and concluded
that it “did not find a rationale for departing from those guidelines or for a variance.”
No. 08-1048        United States v. Berry                                         Page 14


Although the court did not explicitly reference the § 5G1.3 considerations, the court did
explicitly recognize the PSR discussion of that Guideline. After pronouncing Berry’s
sentence, the court simply stated: “Sentences are to be served concurrently with respect
to each other, but the court in the exercise of its discretion direct that they be served
consecutive to the Michigan Department of Correction sentence in its state case number
99 1541-FH.”

       Though brief, this statement, in conjunction with the court’s invocation of
Section 3553(a), as well as its reference to Berry’s criminal record (indicating
consideration of 18 U.S.C. § 3553(a)(1)) and that his earlier felonies involved firearms
(suggesting consideration of 18 U.S.C. § 3553(a)(2)) is sufficient to demonstrate the
imposition of the consecutive sentence was reasonable. We have never held that a
district court is required to repeat a Section 3553(a) analysis in its consideration of the
consecutive or concurrent nature of a sentence when the same reasons for rejecting a
downward variance also support the decision for a consecutive sentence. Requiring
district courts to conduct a separate Section 3553(a) analysis for the concurrent or
consecutive nature of the sentence would be repetitious and unwarranted, and we hold
that district courts have no such distinct obligation.

       Moreover, it is clear from the sentencing colloquy and the PSR that the district
court understood the type and length of Berry’s state sentence and its indeterminate
nature, as well as the separate nature of the state and federal offenses. The court also
referenced the Sentencing Commission’s recommendation of a consecutive sentence in
the case of a probation violation. For these reasons, we conclude that the district court
considered the factors relevant to its discretion to impose a sentence running consecutive
to Berry’s state sentence and thus did not abuse its discretion by imposing a consecutive
sentence. See Watford, 468 F.3d at 916.

                                      CONCLUSION

       For all of the reasons set forth above, the Court AFFIRMS both the denial of the
motion to suppress and the within-Guidelines sentence imposed by the district court.